cca_2017030811471220 id uilc number release date from sent wednesday march am to cc bcc subject re follow-up to my voicemail good morning as we discussed yesterday sec_301_6331-1 provides in relevant part a notice_of_levy may be served by mailing the notice to the person upon whom the service of a notice_of_levy is authorized under paragraph a of this section in such a case the date and time the notice is delivered to the person to be served is the date and time the levy is made if the notice is sent by certificated mail return receipt requested the date of delivery on the receipt is treated as the date the levy is made if after receipt of a notice_of_levy an officer or other person authorized to act on behalf of the person served signs and notes the date and time of receipt on the notice_of_levy the date and time so1 noted will be presumed to be in the absence of proof to the contrary the date and time of delivery therefore under the regs when levy is made by mail the date of delivery is the date of the levy had the service used cert mail return receipt requested the date on the receipt would have been the delivery date ie the levy date here the date the levy source acknowledged receipt is the delivery date levy date as there do not appear to be any facts establish a different date as you noted irm provides proceeds received as a result of a levy that was served prior to the csed may be applied to the expired module s that provision is only addressing proceeds that have posted after the csed not time-barred levies in other words that provision covers situations where the levy was timely
